Citation Nr: 0020062	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to December 
1963 and from August to October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO). In 
that decision, the RO denied entitlement to service 
connection for bilateral hearing loss and sinusitis.  The 
veteran perfected an appeal of the denials of service 
connection.  

In a January 2000 rating decision the RO granted entitlement 
to service connection for bilateral hearing loss, and the 
Board finds that that issue is no longer within its purview.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a 
notice of disagreement ceases to be valid if the benefit 
sought on appeal is granted by the 
RO).



FINDING OF FACT

There is competent evidence of a nexus between current 
sinusitis and the episode of sinusitis in service.  



CONCLUSION OF LAW

The claim for service connection for sinusitis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records dated in August 1993 show that the 
veteran was seen with complaints of cough, runny nose, sinus 
drainage, and pressure.  The diagnosis was clinical 
sinusitis.  

Medical records from Primary Health dated in January 1997 
show that the veteran was seen with complaints of fever and 
chills.  The diagnoses were pharyngitis and upper respiratory 
infection.

In February 1998, the veteran reported that he had received 
no treatment for sinusitis since service.

The veteran received outpatient treatment from Ronald E. 
Carroll, M.D., in August 1998.  The veteran reported that he 
had not experienced any problems with headaches, coughs, or 
congestion.  No findings or diagnoses were reported referable 
to sinusitis.

The veteran was accorded a VA examination in October 1998.  
At the time, he reported a severe sinus infection during 
active service in 1993.  He reported episodes during the 
winter months and very rare symptoms during the summer 
months.  On examination, there was no evidence of nasal 
obstruction with septum midline.  There was evidence of 
minimal erythema with slight whitish mucoid discharge on the 
nasal mucosa in each nostril.  There was no evidence of 
maxillary sinus tenderness or frontal sinus tenderness.  
There was no purulent discharge or crusting noted.  There was 
no evidence of post nasal drip.  A computed tomography scan 
of the sinuses showed a small retention cyst with no mucosal 
thickening of the sinuses.  The diagnosis was no evidence of 
chronic sinusitis.  The examiner opined that the veteran more 
likely than not had allergic rhinitis. 

The veteran was accorded a VA ear, nose, and throat 
examination in December 1998.  On examination, there was some 
mild mucoperiosteal thickening in the maxillary sinuses 
bilaterally.  The other paranasal sinuses were relatively 
clear.  The posterior cuts of the turbinate revealed a large 
mass in the nasopharynx and evidence of palatal cleft which 
was contiguous with the posterior edge of the middle 
turbinate on each side.  It was noted that the veteran had a 
history of headaches and imbalance since service.  Computed 
tomography scan of the sinuses revealed some evidence of mild 
chronic sinusitis.  

VA outpatient treatment records dated from December 1998 to 
January 1999 show that the veteran underwent a biopsy of a 
mass in the nasopharynx.  The results were benign mucosal 
polyps.

The veteran was accorded a personal hearing before a hearing 
officer at the RO in August 1999.  At that time, he testified 
that he was initially treated for sinusitis during active 
service.  He reported that prior to active service he had not 
experienced any episodes of sinusitis.  He testified, 
however, that following separation from service, he had 
continued to experience episodes of sinusitis three times per 
year.  

The veteran was accorded a VA examination in November 1999.  
At that time, he reported that he had experienced an episode 
of sinusitis during service, but that since that time there 
had been no recurrent sinusitis or headaches.  He reported 
some nasal congestion, but did not believe that this was a 
significant problem.  On examination, the oral cavity and 
oropharynx were remarkable for a cleft of the soft palate 
which had been repaired.  The examiner noted that sinusitis 
was not an ongoing chronic problem.  

Pertinent Law and Regulations

The initial question is whether the claim is well grounded.  
The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim 
is a "plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of § [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 F. 
3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be: (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1998), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology demonstrated if the condition is not one 
where a lay person's observations would be competent.  
Clyburn v. West, 12 Vet. App. 296, 302 (1999).


Analysis

As noted previously, the veteran was treated for sinusitis 
during active service.  The veteran has submitted competent 
evidence that he currently has sinusitis.  On the December 
1998 VA ear, nose, and throat examination sinusitis was 
diagnosed in conjunction with the veteran's history of 
headaches and imbalance since service.  This evidence can be 
seen as linking the veteran's reported continuity of 
symptomatology with the current diagnosis.  Accordingly, the 
Board finds that the veteran's claim is well grounded. 

ORDER

The claim for service connection for sinusitis is well 
grounded.  


REMAND

Once it is determined that a claim is well grounded there is 
a duty on the part of VA to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5107(a).

While the veteran was given a diagnosis of mild chronic 
sinusitis secondary to a history of headaches and imbalance 
since service at the time of the October 1998 VA examination, 
it does not appear the examiner had the entire claims folder 
available for review.

The 1998 examination report reflects that the examiner 
related the clinical finding of sinusitis based on a history 
given to him by the veteran, a history that is not supported 
by the evidence of record.  During the veteran's November 
1999 examination he reported that he had not been troubled 
with recurrent sinusitis or headaches since service.  The 
1999 examiner reported that sinusitis was not an ongoing 
chronic problem.  

In view of the contradictory examination findings, the Board 
finds that additional development is necessary.

Accordingly, this case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since January 1999.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded an 
examination to determine whether he 
currently has sinusitis, and if so 
whether it is related to service.  The 
examiner should review the claims folder 
before the examination.  The examiner 
should give an opinion as to whether the 
veteran does or does not currently have 
sinusitis; and if he does currently have 
sinusitis, whether such sinusitis is at 
least as likely as not related to 
sinusitis identified in service.  The 
examiner should give reasons for any 
opinions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

